Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims.  However, the use of reference characters is to be considered as having no effect on the scope of the claims.  See MPEP § 608.01(m). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, The limitation “the drain scattering prevention member is laid over an entire surface on a bottom wall of the casing” does not appear to be supported by the drawings. As shown in fig 1C, the right end of the bottom wall (4) of the casing does not appear to be covered by the drain scattering prevention members, therefore, the entire surface is not covered as claimed. 

    PNG
    media_image1.png
    427
    684
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farkas et al. (US 2,552,416) and in view of Kohlheb et al. (US 4,765,893).

Regarding claims 1 and 16, Farkas discloses a gas cooler (as shown in Fig. 1) comprising: a casing (1); a cooling unit (60) provided within the casing (1) wherein the cooling unit is fluidly connected to an inflow port (20) and an outflow port (22) such that cooling water is supplied from the inflow port (20), passes through the cooling unit (60) and flows out from the outflow port (22) to cool gas (Col. 2 lines 21-26); an upper space (above 60) located above the cooling unit (60) and a bottom space located below the cooling unit (space below 60, where numbers 25 and 26 are written), the upper space (above 60) and the bottom space (space below 60, where numbers 25 and 26 are written) being formed separately from each other by the cooling unit (60) within the casing (1); a lead-in port (3’) for leading the gas into the upper space (above 60); a lead-out port (5), provided in the bottom space (space below 60, where numbers 25 and 26 are written), for leading out the gas from the bottom space; the drain water (4) being produced by condensation of moisture contained in the gas by cooling with the cooling unit (Col. 2 lines 21-26); and a discharge port (4) for discharging the drain water from the bottom space to an outside of the casing (1). 
However, Farkas does not disclose a drain scattering prevention member disposed in the bottom space to cover the lead-out port and being configured to collect therein drain water accompanied by the gas as the gas passes, wherein the lead-out port is arranged on an upper side with respect to the discharge port, the drain scattering prevention member is arranged on a bottom wall of the casing such as to prevent the drain water from being blown up to be scattered by a gas flow blown toward a bottom wall of the casing.
Kohlheb teaches a drain scattering prevention member (coil 3, 4) disposed in the bottom space (bottom of 9) to cover the lead- out port (43) and being configured to collect therein drain water (through 39', as shown in Fig. 4) accompanied by the gas as the gas passes, wherein the lead-out port (43, elevationally above 39', as shown in Fig. 4) is arranged on an upper side with respect to the discharge port (39'), the drain scattering prevention member (coils 3, 4) is arranged on a bottom wall of the casing (bottom of 9) such as to prevent the drain water from being blown up to be scattered by a gas flow blown toward a bottom wall of the casing (bottom of 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the gas cooler of Farkas with a drain scattering prevention member disposed in the bottom space to cover the lead-out port and being configured to collect therein drain water accompanied by the gas as the gas passes, wherein the lead-out port is arranged on an upper side with respect to the discharge port, the drain scattering prevention member is arranged on a bottom wall of the casing such as to prevent the drain water from being blown up to be scattered by a gas flow blown toward a bottom wall of the casing, as taught by Kohlheb for the purpose of 
	
Regarding claim 5, Farkas does not disclose the drain scattering prevention member is laid at a bottom wall of the casing.
Kohlheb teaches the drain scattering prevention member (coil 3, 4) is laid at a bottom wall (on top of 9) of the casing (1, 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the gas cooler as modified of Farkas with the drain scattering prevention member is laid at a bottom wall of the casing, as taught by Kohlheb for the purpose of providing filtration of the medium for the full duration of the contact time within the gas cooler (Col. 6 lines 22-26).

Regarding claim 17, Farkas does not disclose the drain scattering prevention member is laid over an entire surface inside of a bottom wall of the casing.
Kohlheb teaches the drain scattering prevention member (coil 3, 4) is laid over an entire surface (bottom of 9) on a bottom wall of the casing (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the gas cooler as modified of Farkas with the drain scattering prevention member is laid over an entire surface inside of a bottom wall of the casing, as taught by Kohlheb for the purpose of providing filtration of the medium for the full duration of the contact time within the gas cooler (Col. 6 lines 22-26).

2 is rejected under 35 U.S.C. 103 as being unpatentable over Farkas et al. (US 2,552,416), in view of Kohlheb et al. (US 4,765,893), and in further view of Stachura (US 4,548,260).

Regarding claim 2, Farkas does not disclose the cooling unit includes a seal plate for sealing a space between the upper space and the bottom space.
Stachura teaches the cooling unit (20) includes a seal plate (18) for sealing a space between the upper space (48) and the bottom space (interior of 22 excluding 48)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the gas cooler as modified of Farkas with the seal plate, as taught by Stachura to increase contact time between the two fluids of the heat exchanger by directing the flow of the shell fluid around the seal plate. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Claims 6, 10 and 11 and are rejected under 35 U.S.C. 103 as being unpatentable over Farkas et al. (US 2,552,416), in view of Kohlheb et al. (US 4,765,893), and in further view of Fijas et al. (US 9,453,692).

Regarding claims 6, 10 and 11, Farkas does not disclose the drain scattering prevention member is a block body made of metal wool.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the gas cooler as modified of Farkas with the drain scattering prevention member is a block body made of metal wool, as taught by Fijas for the purpose of providing a high porosity for the metal mesh (Col. 2 lines 51-53).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Farkas et al. (US 2,552,416), in view of Kohlheb et al. (US 4,765,893) and Stachura (US 4,548,260), and in further view of Pall (US 3,690,606).

Regarding claims 7 and 12 Farkas does not disclose the drain scattering prevention member is a stacked body of metal meshes.
Pall teaches the drain scattering prevention member (10) is a stacked body of metal meshes (Col. 13 lines 16-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the gas cooler as modified of Farkas with the drain scattering prevention member is a stacked body of metal meshes, as taught by Pall for the purpose of handling a high dirt capacity (Col. 13 lines 51-53).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Farkas et al. (US 2,552,416), in view of Kohlheb et al. (US 4,765,893), and in further view of Pall (US 3,690,606).

Pall teaches the drain scattering prevention member (10) is a stacked body of metal meshes (Col. 13 lines 16-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the gas cooler as modified of Farkas with the drain scattering prevention member is a stacked body of metal meshes, as taught by Pall for the purpose of handling a high dirt capacity (Col. 13 lines 51-53).


Response to Arguments
Applicant's arguments filed 05 February 2021 have been fully considered but they are not persuasive. 
Regarding the 112(a) rejection of claim 17, applicant’s amendment did not adequately address the previous rejection as the claims state that the entire bottom surface is covered and the drawings show a portion of the bottom surface that is not covered. 
In light of amendments to claims 1 and 16, the disclosed flow paths taught by Farkas have been reinterpreted to be clearer and to more closely align with the amended claims. This reinterpretation of flow rates due to amendments necessitated an additional reference. Therefore the arguments regarding the 103 rejections of claims 1 and 16 are moot.

Regarding the argument that Farkas and Kohlheb are not an obvious combination because Kohlheb teaches a cylindrical final product that cannot be disposed in the bottom space or on a bottom wall. The filter material of Kohlheb could be placed in the bottom space, encircle the tube bundle of Farkas, or combined in multiple other ways. The combination still meets the limitations of “disposed in the bottom space”. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art (see MPEP 2145, III).

Regarding further arguments directed to flow paths, Farkas discloses a standard cross flow shell and tube heat exchanger. Farkas as modified by Stachura (claim 2 rejection above), discloses a standard counter flow or a standard parallel flow shell and tube heat exchanger depending only on which end of the shell the separator plate is attached.
Regarding the arguments that the combination of references do not teach claims 6, 7, 10-12, and 15, Fijas and Pall merely disclose alternate specific designs that could have been used by one having ordinary skill in the art to construct the drain scattering prevention member taught by Kohlheb. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        



/CASSEY D BAUER/Primary Examiner, Art Unit 3763